DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.
 
Applicant’s Response to Final Office Action
Applicant's response dated 26 August 2021 is fully responsive to the final office action dated 01 June 2021.

Information Disclosure Statements
The IDS’s dated 08 September 2021 and 11 January 2022 have been received, entered and considered, a copy of each is included herein.


Examiner’s Response
Claims 1-3 and 9 were rejected under 35 U.S.C. § 103 as obvious over Haginoya (WO 2016/006706) in view of Ma (J Thorac. Dis., 2011, 3:10-18) and Janne (N. Engl. J. Med., 2015, 372, 18, 1689-99) and on the ground of nonstatutory double patenting as obvious over claim 5 of U.S. Patent No. 10,442,797 in view of Ma and Janne.
The rejections are overcome for the reasons set forth in Applicant’s response.

The Examiner contacted Applicant’s representative on 14 December 2021 to resolve an issue with the withdrawn claims, see the attached interview summary.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Tony Zhang on 14 December 2021.  This amendment places the application in condition for allowance by amending the withdrawn claims to permit rejoinder.
The application has been amended as follows: 

IN THE CLAIMS:

AMEND CLAIM 5 AS SHOWN BELOW: 



5. 	(Currently Amended) A method of treating a cancer, comprising administering to a patient in need thereof an effective amount of a compound of formula (1):

    PNG
    media_image1.png
    258
    753
    media_image1.png
    Greyscale

[N-[4-(2-amino-5-{4-[(2R)-1,4-dioxan-2-ylmethoxy]-3 -methoxyphenyl }pyridin-3 -yl)-3 - fluorophenyl]-5-methyl-4'-oxo-1'-(tetrahydro-2H-pyran-4-ylmethyl)-1',4'-dihydro-2,3'- bipyridine-5'-carboxamide], a pharmaceutically acceptable salt thereof, or a hydrate of the compound of formula (I) or a pharmaceutically acceptable salt thereof and an EGFR tyrosine kinase inhibitor in combination; 
wherein the EGFR tyrosine kinase inhibitor is osimertinib or a pharmaceutically acceptable salt thereof;
wherein the cancer is selected from the group consisting of breast cancer, colon cancer, colorectal cancer, prostate cancer, lung cancer, gastric cancer, ovary cancer, endometrial cancer, kidney cancer, heptocellular cancer, thyroid gland cancer, uterus cancer, esophagus cancer, osteosarcoma, skin cancer, glioblastoma, neuroblastoma, head and neck cancer, testicular tumor, blood cancer and pancreatic cancer.

Election/Restrictions
Claim 1 is allowable. Claims 4-8, 10, 16 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 11 January 2021, is hereby withdrawn and claims 4-8, 10, 16 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The present claims are directed to a composition comprising both the compound of formula (1) and the known EGFR TKI (epidermal growth factor receptor tyrosine kinase inhibitor) compound osimertinib, a kit comprising the composition and to a method of treating cancer comprising adminstering both compound (1) and osimertinib in combination.
The closest prior art to the claims is represented by the cited Haginoya reference.  US20170183329 (of record) is an English-language equivalent.  The reference teaches the combined use of formula (1) with the EGFR TKI compound erlotinib in cancer treatment at pages 147-149.  The reference generally teaches overcoming drug resistance of cancers at paragraph 324 on page 30:  “The combined use with the Axl inhibitors of the present application for erlotinib-resistant tumors restored sensitivity to erlotinib, Suggesting that Axl inhibitors are effective for overcoming drug resistance of cancers.”
Osimertinib is taught by the reference Gao (Expert Rev Anticancer Ther. 2016, 16, 383-90) as a “third-generation” EGFR TKI for treatment of cancers with the EGFR-T790M mutation  - which are prevalent in patients treated with earlier-generation agents including erlotinib (see the abstract).  The last paragraph on page 3 teaches for example “In preclinical models (e.g., NSCLC cell lines and tumor implantation models), osimertinib exhibited potent activity against cancers harboring EGFR-mutations (L858R, L858R+T790M, exon 19 deletion, and exon 19 deletion+T790M).”  Therefore it could be argued that modification of the combination taught in Haginoya through an exchange of erlotinib with osimertinib would be obvious. The rationale for the exchange would be that the art teaches that osimertinib is a newer generation agent, in the same functional class as erlotinib, which is effective against cancers resistant to erlotinib.  The claims were previously rejected as obvious over Haginoya for substantially these reasons.
Applicant has effectively rebutted the prima facie case for obviousness of the claims over the prior art.  The response dated 26 August 2021 asserts that the present combination provides for unexpected anticancer effectiveness.  Comparative in vivo results disclosed in the postdated inventor publication Jimbo (Oncotarget, 2019, 10, 5152-5167, of record) and in vitro results of example 2 of the specification are referred to in particular.  The Examiner has reviewed the teachings of the prior art, the arguments made by the Applicant and the results refered to - and is persuaded that the evidence of unexpected results weighs against obviousness.  The present combination leads to a significantly more potent resistance-blocking efficacy than that disclosed in Haginoya.  Comparison of figures 5A and 6A of Jimbo illustrate this – the combination of compound (1) and erlotinib allows for regrowth of tumors while the present combination does not.  Furthermore, even if this was considered to be an expected result, the in vitro results of example 2 are unexpected.  Example 2 shows that when cancer cells, already having a T790M erlotinib restance mutation, are treated with osimertinib alone - regrowth occurs (see figure 3) – this is in contrast to the prior art teachings that osimertinib is effective against erlotinib restance.  When osimertinib is combined with formula (1) the regrowth of the T790M erlotinib restance mutant cell-line does not occur.  The effectiveness of the combination in blocking further resistance development is surprising relative to the use of osimertinib alone.  The results, as a whole, are considered to represent evidence that the present combination provides for unexpected benefits relative to the prior art teachings.  The claims are allowable for at least these reasons.

Conclusion
	Claims 1, 4-10, 16 and 18-20 (renumbered claims 1-12) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625